Citation Nr: 0723431	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether the severance of service connection for prostate 
cancer was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to June 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO) which proposed to sever the grant of service 
connection for prostate cancer, effective November 1, 2005, 
under the provisions of 38 C.F.R. § 3.105(d).  A hearing 
before a hearing officer at the RO was conducted in May 2005.  
An August 2005 RO decision formally severed service 
connection for prostate cancer. 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

1.  In December 1997, the RO established service connection 
for prostate cancer on the basis of presumed exposure to 
herbicide during the veteran's service in Vietnam.

2.  In a March 2005 rating decision, the RO proposed to sever 
service connection for prostate cancer, and in an August 2005 
rating decision, the RO severed service connection for 
prostate cancer, effective from November 1, 2005.

3.  The grant of presumptive service connection for prostate 
cancer was undebatably erroneous because the veteran's 
service in Thailand from September 1969 to September 1970 
does not constitute service in the Republic of Vietnam for 
purposes of 38 U.S.C. § 101(29)(A).




CONCLUSION OF LAW

The grant of service connection for prostate cancer was 
clearly and unmistakably erroneous, and the subsequent rating 
decision severing benefits was proper.  38 C.F.R. §§ 3.105(d) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, 
redefined VA's duty to assist a veteran in the development of 
a claim.  Inasmuch, however, as the propriety of the 
severance of service connection for prostate cancer involves 
a determination as to clear and unmistakable error, the VCAA 
is not for application.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  However, the RO did send the veteran a 
letter in December 2004 explaining the criteria regarding 
service connection based on herbicide exposure.  

It is additionally noted that when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d).

As shown in detail below, the veteran was provided the 
appropriate due process by a March 2005 notification letter 
of the rating decision that proposed to sever service 
connection, and this rating decision provided a clear 
explanation concerning the reasons for proposed severance.  
Thus, the veteran was aware of what was necessary to 
establish service connection, and was provided appropriate 
due process with regard to the need to submit evidence 
showing the severance should not take place.  He testified at 
two hearings, and submitted evidence.  Clearly, from the 
testimony and submissions by the veteran, he is fully 
conversant with the legal requirements in this case.  As 
such, no prejudice exists in adjudicating the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where prostate cancer becomes manifest to a degree of 10 
percent within one year of separation from service, it shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.

The RO granted service connection in December 1997 for 
prostate cancer on the basis that prostate cancer was one of 
the specific diseases listed in 38 C.F.R. § 3.309(e), and 
that the veteran's DD Form 214 indicated that he served in 
Vietnam, hence his presumed exposure to an herbicide agent.  
The RO assigned a 100 percent disability evaluation for the 
veteran's prostate cancer, effective January 31, 1997.

In an October 1998 rating decision, the RO proposed to reduce 
this evaluation from 100 percent to the 10 percent level, 
based on improvement after treatment.  In an October 1998 
letter, the veteran reported that he served at an Air Force 
Base in Thailand, from September 1969 to September 1970.  As 
a result of the veteran's statement that he never served in 
Vietnam, a March 2005 rating decision proposed to sever 
service connection for prostate cancer and entitlement to 
special monthly compensation for loss of use of a creative 
organ based on clear and unmistakable error in the December 
1997 rating decision.  The RO explained that the grant of 
service connection was based on his being present in Vietnam.  
As his statements and recently-obtained service personnel 
records show that he served in Thailand, and never actually 
set foot in Vietnam; he did not qualify for presumptive 
service connection based on herbicide exposure.  The RO 
notified the veteran that he had 60 days to submit additional 
evidence to challenge the proposed severance.  He was also 
notified that he could present testimony and additional 
evidence at a personal hearing.  

The RO issued a rating decision in August 2005 which severed 
service connection for prostate cancer on the basis that the 
December 1997rating decision contained clear and unmistakable 
error.  The veteran appealed that decision.

Under 38 C.F.R. § 3.105(d), subject to the limitations 
contained in 38 C.F.R. §§ 3.114, 3.957, service connection 
will be severed only where evidence establishes that the 
decision was clearly and unmistakably erroneous (the burden 
of proof being upon the Government).  This regulation "places 
at least as high a burden of proof on the VA when it seeks to 
sever service connection as [38 C.F.R.] § 3.105(a) places 
upon an appellant seeking to have an unfavorable previous 
determination overturned."  Graves v. Brown, 6 Vet. App. 166, 
170 (1994) quoting Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991).  "VA must meet the burden of proof and 
demonstrate that the granting of service connection was clear 
and unmistakable error; failure to do so is error as a matter 
of law."  Id. citing Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).

The question before the Board is whether the grant of service 
connection for prostate cancer by application of the 
presumption for herbicide exposure for service in Vietnam was 
clearly and unmistakably erroneous.  If not, the rating 
action of August 2005, which severed service connection for 
such, cannot be sustained.  Clear and unmistakable error is 
defined as "a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A mere difference of opinion does 
not establish that the grant of service connection was 
clearly and unmistakably erroneous.  Similarly, a mere 
disagreement with how the RO evaluated the facts before it 
does not constitute an allegation which is adequate to raise 
a clear and unmistakable error claim.  See Damrel v. Brown, 6 
Vet. App. 242, 246 (1994).

38 C.F.R. § 3.105(d) does not limit the reviewable evidence 
to that which was before the RO in rendering its initial 
grant of service connection.  Daniels v. Gober, 10 Vet. App. 
474, 480 (1997).  Because 38 C.F.R. § 3.105(d) holds that 
"[a] change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  "If . . . a service 
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Venturella v. Gober, 10 
Vet. App. 340, 342-43 (1997).

The veteran served in Thailand from September 1969 to 
September 1970, and, by his own statements, he had no actual 
duty or visitation in the Republic of Vietnam.  Thus, the RO 
in December 1997 committed clear and unmistakable error by 
affording the veteran the presumption for herbicide-exposed 
veterans without corroborative evidence of duty or visitation 
to Vietnam.  The veteran's DD Form 214 does not contain any 
information which would indicate service in Vietnam.  The 
form does indicate that the veteran has been awarded the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.  However, the Vietnam Service Medal was awarded to all 
members of the Armed Forces of the United States serving in 
Vietnam and contiguous waters or airspace thereover, as well 
as for those who served in Thailand, Laos or Cambodia while 
serving in direct support of operations in Vietnam.  See 
Manual of Military Decorations and Awards, 6.5 (U.S. 
Department of Defense Manual 1348.33-M, September 1996).  In 
addition, the Republic of Vietnam Campaign Medal was awarded 
to all service personnel who served in South Vietnam or who 
served outside of the geographical limits of Vietnam and 
contributed direct support to the forces in Vietnam.  Id. at 
7-7, September 1996.  Therefore, the notation on the form of 
the veteran's receipt of these medals is not indicative of 
his actual service in Vietnam.  In addition, the veteran 
concedes that he never served in Vietnam.  Although the 
veteran's service in Thailand made him eligible to receive 
these service medals, there is no evidence that he served in 
Vietnam, in the waters offshore Vietnam, or under conditions 
of service involving duty or visitation in the Republic of 
Vietnam for the purposes of the regulation governing the 
presumption of service connection for certain diseases due to 
herbicide exposure.  

The RO's finding of fact in December 1997 that, based on the 
veteran's DD Form 214, the veteran served in the Republic of 
Vietnam was clearly and unmistakably erroneous.  After 
reviewing the entire record, the Board finds that, since the 
December 1997 rating decision was based on clear and 
unmistakable error, severance of service connection for 
prostate cancer was therefore proper.  

Notwithstanding the foregoing presumptive provisions, a 
claimant can establish service connection for a disease 
averred to be related to herbicide exposure or any incident 
of service, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  

The veteran testified and submitted numerous documents to 
support his claim.  The veteran contends that he was exposed 
to herbicides while serving in Thailand, and thus service 
connection for prostate cancer should not be severed.  The 
veteran contends that the fighters he maintained and repaired 
flew treetop missions in Vietnam in areas where defoliants 
were sprayed.  Specifically, he noted that he had to remove 
tree branches from the fuselage of fighters after missions.  
He maintains that these tree branches must have been 
contaminated with herbicides, thus he was exposed to 
herbicides when he subsequently worked on such planes, and 
that this exposure caused his prostate cancer.  He also notes 
that large quantities of insecticides such as Malathion were 
sprayed in and around Thai Air Force bases, and that such 
insecticides have been implicated in a wide range of 
diseases, including prostate cancer.  

The veteran submitted documents showing that the US 
government conceded that defoliants, such as Agent Orange, 
were sprayed in Thailand in the early 1960's, and in Laos and 
Cambodia at various times.  He submitted the statements of 
fellow servicemen who witnessed Agent Orange being sprayed at 
various Air Force Bases in Thailand, and who noted that a 
disproportionate number of servicemen who were stationed at 
these Air Force bases developed cancer and other serious 
diseases due to such herbicide exposure.  The veteran also 
noted that there was no vegetation around the Air Force base 
when he was there, and such lack of vegetation in a tropical 
environment could only be explained by the use of defoliants.  

The veteran is competent as a layperson to report that on 
which he has personal knowledge, such his removing branches 
from the fuselage of fighters after missions in Vietnam.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
veteran is not competent to offer an opinion that such 
branches contained herbicides or to offer a medical opinion 
as to cause or etiology of his prostate cancer.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that the use of herbicides in certain areas 
of Thailand in 1964 and 1965 has been confirmed by the 
Department if Defense, as well as in Laos and Cambodia at 
various times.  See DOD Miscellaneous Publication 33, 
Information Manual for Vegetation Control in Southeast Asia.  
However, regarding his service in Thailand from September 
1969 to September 1970, there is still no evidence in the 
record that he was exposed to herbicides during that specific 
period, as he is alleging.  There is no evidence that he ever 
entered Laos or Cambodia.  As discussed above, a claimant 
must be stationed in the area at the time the herbicide is 
used, not subsequent to such use.  Finally, there is no 
medical or other competent evidence suggesting that service 
in Thailand during the years after when the spraying occurred 
created a higher incidence of prostate cancer.  

The evidence of record shows that prostate cancer was first 
diagnosed in 1997 approximately 26 years after service, with 
no medical evidence linking it to service, including putative 
exposure to herbicides or insecticides, so that service 
connection on a direct basis was not warranted.  

The veteran also submitted copies of Board decisions granting 
service connection for a condition due to exposure to Agent 
Orange in Thailand and restoring service connection based on 
Agent Orange exposure for a condition which an RO previously 
severed due to that veteran only having service in Thailand 
during the Vietnam Conflict.  In the restoration decision, 
the veteran in that case provided a copy of a performance 
report, dated in March 1971, which notes that he performed 
inspections and replacement of items on all assigned Hayes 
Dispensers.  The United States Armed Services Center for Unit 
Records Research noted that the "Hayes Company" developed the 
spray equipment used in the Ranch Hand defoliation program.

Although the Board strives for consistency in issuing its 
decisions, previously issued Board decisions will be 
considered binding only with regard to the specific case 
decided.  Prior decisions in other appeals may be considered 
in a case to the extent that they reasonably relate to the 
case, but each case presented to the Board will be decided 
based on the individual facts of the case in light of 
applicable procedure and substantive law.  See 38 C.F.R. § 
20.1303.  In any event, there is no evidence of record that 
the veteran maintained or repaired aircraft which sprayed 
herbicides.

The Board concludes that the December 1997 rating decision 
that granted service connection for prostate cancer was 
clearly and unmistakable erroneous.  Accordingly, the 
severance of service connection for prostate cancer was 
proper and the appeal is denied.




ORDER

The severance of service connection for prostate cancer was 
proper.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


